Matter of Kyle D. (Anonymous) (Everton D. (Anonymous)) (2015 NY Slip Op 09681)





Matter of Kyle D. (Anonymous) (Everton D. (Anonymous))


2015 NY Slip Op 09681


Decided on December 30, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
SANDRA L. SGROI, JJ.


2015-00948
 (Docket No. N-18608-14)

[*1]In the Matter of Kyle D. (Anonymous). Administration for Children's Services, respondent;
andEverton D. (Anonymous), appellant.


Susan Jacobs (Chadbourne & Parke LLP, New York, NY [Howard Seife, Marc B. Roitman, and Seth M. Bloomfield], of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Richard Dearing and Melanie T. West of counsel), for respondent.
Seymour W. James, Jr., New York, NY (Tamara A. Steckler and Judith Stern of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Queens County (Mary R. O'Donoghue, J.), dated February 4, 2015. The order, after a hearing, denied the father's application pursuant to Family Court Act § 1028 to return the subject child to his custody.
ORDERED that the order is affirmed, without costs or disbursements.
On September 29, 2014, the petitioner commenced this proceeding pursuant to Family Court Act article 10 alleging that the father neglected the subject child. That day, the Family Court entered a temporary order of protection against the father and temporarily placed the subject child in the custody of the mother. The father thereafter made an application pursuant to Family Court Act § 1028 to return the child to his custody. After a hearing, the court denied the application.
Contrary to the father's contention, the Family Court properly denied his application pursuant to Family Court Act § 1028 to return the subject child to his custody. The evidence adduced at the hearing was sufficient to establish that the return of the child to the father would present an imminent risk to the child's emotional, mental, and physical health (see Family Ct Act § 1028[a]; Matter of Madeline A. [Elizabeth M.], 87 AD3d 1132; Matter of Elijah O. [Marilyn O.], 77 AD3d 836, 837).
The father's remaining contention is without merit.
RIVERA, J.P., HALL, ROMAN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court